DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al( US 2016/0021163 A1) in view of Emmons JR. et al(US 2006/0221871 A1). 
Regarding claim 1, Lee ‘163 teaches, a method comprising: receiving, by an application server of a network and from a calling party user equipment([0044] and Fig. 1, application server 300 receiving call connection request from user equipment), 
assigning, by the application server, a transcoding resource for handling the call, wherein the transcoding resource is provided in the network([0053], [0054] and Figs. 1, 4,  application server 300 assigning transcoding services to UE by requesting the transcoding server 400 to provide transcoding for the call); 
receiving, by the application server and based on the request, the transcoding information from a particular user equipment of the multiple user equipment([0054]- [0055] and Figs. 1, 4, application server 300 receiving transcoding information from the call receiving UE via softswithch); and
 providing, by the application server, the transcoding information to the transcoding resource([0055]- [0057] and Figs. 1, 4, application server 300 determine that transcoding is required for the call an forwarding the transcoding information received from calling and called UE to the transcoding server 400), wherein the transcoding information causes the transcoding resource to establish and transcode the call between the calling party user equipment and the particular user equipment([0057], [0059] and Figs. 1, 4, transcoding server 400 performing transcoding for the established call).
    Lee ‘163 does not explicitly teach, a call for a called party associated with multiple user equipment; providing, by the application server, to the multiple user equipment, and based on the call, a request for transcoding information associated with the multiple user equipment.
Emmons ‘871 teaches, a call for a called party associated with multiple user equipment( [0014], [0015] and Fig. 1, , gateway 120 receiving a call associated with plurality call targets 114); providing, by the application server, to the multiple user equipment, and based on the call, a request for transcoding information associated with the multiple user equipment([0018]-[0021], gateway 120 transmitting a request for transcoding information to multiple destination device associated with call targets 114).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Lee ‘163 by incorporating the communication system of Emmons ‘871, since such modification would provide a method for optimizing transcoders for calls, as suggested by Emmons ‘871 ([0021]).
Regarding claim 2, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations above, Lee ‘163 further teaches, canceling the request for the transcoding information from the multiple user equipment, other than the particular user equipment, based on receiving the transcoding information from the particular user equipment([0054]- [0055] and Figs. 1, 4, application server 300 requesting transcoding information related to the  one of the called user equipment 20 and receiving a response, however the application server does not request transcoding information from other user equipment’s (e.g. UE 22 of Fig. 1), thus application server 300 sending the request to only one of the called UE (e.g. UE 20) maybe interpreted as canceling requests to other receiving party).  
Regarding claim 3, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations above, Lee ‘163 further teaches, wherein the network is an Internet protocol multimedia subsystem([0037], [0042] and Fig. 1, first communication network may be referred to as a packet switched network or an IP network, which include the IP multimedia subsystem), and33PATENT Docket No. 20200333wherein the transcoding resource includes a media resource function of the Internet protocol multimedia subsystem network([0037], [0042] and Fig. 1, the transcoding server as part is part of the IP network, which include the IP multimedia subsystem).
Regarding claim 4, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations above, Lee ‘163 further teaches, wherein the transcoding information includes a codec associated with the particular user equipment([0040], [0041] and Figs. 1, 4, the application server receiving  a calling and called calling party codec list, the information indicates the  list of codecs supported by the calling and called user equipment). 
Regarding claim 6, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations above, Lee ‘163 further teaches,, wherein the transcoding information causes the transcoding resource to establish the call between the calling party user equipment and the particular user equipment, via a session initiation protocol( [0051], [0089] and Fig. 4, the application server receiving transcoding and SIP information and using the information to establish connection using SIP protocol). 
Regarding claim 7, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations above, Lee ‘163 further teaches, wherein the transcoding information causes the transcoding resource to provide audio for the call between the calling party user equipment and the particular user equipment, via a real time control protocol([0054], [0058] and Figs. 1, 4, codec negotiation may be successfully performed between transcoding server 400 and called user equipment 21 and a real-time transport protocol (RTP) path between transcoding server 400 and called user equipment 21 may be established as a second RTP path to enable voice communication).
Regarding claim 8, Lee ‘163 teaches, an application server of a network, the application server ([0044] and Fig. 1, application server 300) comprising:  one or more processors configured to:34PATENTDocket No. 20200333 receive, from a calling party user equipment ([0038], [0044] and Fig. 1, application server 300 receiving call connection request from user equipment); assign a transcoding resource for handling the call, wherein the transcoding resource is provided in the network([0053], [0054] and Figs. 1, 4,  application server 300 assigning transcoding services to UE by requesting the transcoding server 400 to provide transcoding for the call); 
receive, based on the request, the transcoding information from a particular user equipment of the multiple user equipment([0054]- [0055] and Figs. 1, 4, application server 300 receiving transcoding information from the call receiving UE via softswithch);
 provide the transcoding information to the transcoding resource([0055]- [0057] and Figs. 1, 4, application server 300 determine that transcoding is required for the call an forwarding the transcoding information received from calling and called UE to the transcoding server 400), wherein the transcoding information causes the transcoding resource to establish and transcode the call between the calling party user equipment and the particular user equipment([0057], [0059] and Figs. 1, 4, transcoding server 400 performing transcoding for the established call); and
cancel the request for the transcoding information from the multiple user equipment, other than the particular user equipment, based on receiving the transcoding information from the particular user equipment([0054]- [0055] and Figs. 1, 4, application server 300 requesting transcoding information related to the  one of the called user equipment 20 and receiving a response, however the application server does not request transcoding information from other user equipment’s (e.g. UE 22 of Fig. 1), thus application server 300 sending the request to only one of the called UE (e.g. UE 20) maybe interpreted as canceling requests to other receiving party).  
    Lee ‘163 does not explicitly teach, a call for a called party associated with multiple user equipment; provide to the multiple user equipment, and based on the call, a request for transcoding information associated with the multiple user equipment.
Emmons ‘871 teaches, a call for a called party associated with multiple user equipment( [0014], [0015] and Fig. 1, , gateway 120 receiving a call associated with plurality call targets 114); provide to the multiple user equipment, and based on the call, a request for transcoding information associated with the multiple user equipment ([0018]-[0021], gateway 120 transmitting a request for transcoding information to multiple destination device associated with call targets 114).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Lee ‘163 by incorporating the communication system of Emmons ‘871, since such modification would provide a method for optimizing transcoders for calls, as suggested by Emmons ‘871 ([0021]).
Regarding claim 9, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations above, Lee ‘163 further teaches, wherein the one or more processors, when receiving the call for the called party associated with the multiple user equipment, are configured to: receive the call for the called party from a carrier network([0049] and Fig. 1, receiving call from a caller via service provider network).  
Regarding claim 10, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations above, Lee ‘163 further teaches, wherein the calling party user equipment is associated with additional transcoding information([0040], [0041] and Figs. 1, 4, the application server receiving  a calling party codec list, the information indicates the  list of codecs supported by the calling user equipment), and the one or more processors are further configured to: receive, from the calling party user equipment, the additional transcoding information with the call for the called party([0040], [0041] and Figs. 1, 4, the application server receiving  a calling party codec list, the information indicates the  list of codecs supported by the calling user equipment); and provide the additional transcoding information to the transcoding resource([0053], [0054] and Figs. 1, 4,  application server 300 forwarding the codec list to transcoding server 400). 
 	Regarding claim 11, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations above, Lee ‘163 further teaches, wherein the additional transcoding information includes a codec associated with the calling party user equipment([0040], [0041] and Figs. 1, 4, the application server receiving  a calling party codec list, the information indicates the  list of codecs supported by the calling user equipment).  
Regarding claim 13, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations above, Emmons ‘871  further teaches, wherein the application server is associated with the calling party user equipment, and the one or more processors are further configured to: prevent application servers associated with the multiple user equipment from assigning additional transcoding resources for handling the call([0018]-[0021], gateway 120 transmitting a request for transcoding information to multiple destination device associated with call targets 114 and providing transcoding service that is compatible with the called party, in order to avoid another transcoding resource assignment at another network).
Regarding claim 14, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations above, Lee ‘163 further teaches, wherein the call includes a codec associated with the calling party user equipment([0040], [0041] and Figs. 1, 4, the application server receiving  a calling party codec list, the information indicates the  list of codecs supported by the calling user equipment).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘163  and Emmons ‘871 as applied to claims above, and further in view of Yang et al (US 2014/0321417 A1).
Regarding claim 5, the combination of Lee ‘163 and Emmons ‘871 teaches all of the limitations except, receiving, from the calling party user equipment and after providing the transcoding information to the transcoding resource, an indication of termination of the call; and providing the indication of the termination of the call to the particular user equipment to end the call between the calling party user equipment and the particular user equipment.  
Yang ‘417 teaches, receiving, from the calling party user equipment and after providing the transcoding information to the transcoding resource, an indication of termination of the call ( [0082]-[0084] and Fig. 9-10, Application Server receives hang up message ( call termination message) from the calling party via the calling controller); and providing the indication of the termination of the call to the particular user equipment to end the call between the calling party user equipment and the particular user equipment ([0082]-[0084] and Fig. 9-10, Application Server receives hang up message ( call termination message) from the calling party via the calling controller and sends the hang up or (connection release) message to the called party via calling controller). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Lee ‘163 and Emmons ‘871 by incorporating the teaching of Yang ‘417 since such modification would provide a calling subscriber to learn or select a rate for calling the called subscriber before the call is connected, as suggested by  Yang ‘417([0010]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘163  and Emmons ‘871 as applied to claims above, and further in view of Delorme et al(US 2013/0016631 A1).
Regarding claim 12, the combination of Lee ‘163 and Emmons ‘871 teaches all of the claim limitations except, wherein the call is a service call and the multiple user equipment are associated with corresponding call assistants for handling service calls.  
Delorme ‘631 teaches, wherein the call is a service call and the multiple user equipment are associated with corresponding call assistants for handling service calls(abstract and [0013], application server receiving service call and forwarding to multiple service call designation nodes).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified communication system of Lee ‘163 and Emmons ‘871, by incorporating the teaching of Dolorme ‘631, since such modification would enable a server to identify a calling party identifier from  incoming plain old telephone service call, and direct the end device  to present the calling party identifier, as suggested by Dolorme ‘631([0011]).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘163  in view of Emmons ‘871, and further in view of Yang et al (US 2014/0321417 A1).

Regarding claim 15, Lee ‘163 teaches, a non-transitory computer-readable medium storing a set of instructions, the set of instructions ([0038], [0044] and Fig. 1, application server 300 comprising processor and memory );comprising: one or more instructions that, when executed by one or more processors of an application server of a network, cause the application server to: receive, from a calling party user equipment([0038], [0044] and Fig. 1, application server 300 receiving call connection request from user equipment);
assign a transcoding resource for handling the call, wherein the transcoding resource is provided in the network([0053], [0054] and Figs. 1, 4,  application server 300 assigning transcoding services to UE by requesting the transcoding server 400 to provide transcoding for the call); 
 receive, based on the request, the transcoding information from a particular user equipment of the multiple user equipment([0054]- [0055] and Figs. 1, 4, application server 300 receiving transcoding information from the call receiving UE via softswithch);
 provide the transcoding information to the transcoding resource([0055]- [0057] and Figs. 1, 4, application server 300 determine that transcoding is required for the call an forwarding the transcoding information received from calling and called UE to the transcoding server 400), wherein the transcoding information causes the transcoding resource to establish and transcode the call between the calling party user equipment and the particular user equipment([0057], [0059] and Figs. 1, 4, transcoding server 400 performing transcoding for the established call).
Lee ‘163 does not explicitly teach, a call for a called party associated with multiple user equipment; provide to the multiple user equipment, and based on the call, a request for transcoding information associated with the multiple user equipment.
Emmons ‘871 teaches, a call for a called party associated with multiple user equipment( [0014], [0015] and Fig. 1, , gateway 120 receiving a call associated with plurality call targets 114); provide to the multiple user equipment, and based on the call, a request for transcoding information associated with the multiple user equipment ([0018]-[0021], gateway 120 transmitting a request for transcoding information to multiple destination device associated with call targets 114).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Lee ‘163 by incorporating the communication system of Emmons ‘871, since such modification would provide a method for optimizing transcoders for calls, as suggested by Emmons ‘871 ([0021]).
	The combination of Lee ‘163 and Emmons ‘871 does not explicitly teach, receive, from the calling party user equipment and after providing the transcoding information to the transcoding resource, an indication of termination of the call; and provide the indication of the termination of the call to the particular user equipment to end the call between the calling party user equipment and the particular user equipment. 
Yang ‘417 teaches, receive, from the calling party user equipment and after providing the transcoding information to the transcoding resource, an indication of termination of the call( [0082]-[0084] and Fig. 9-10, Application Server receives hang up message ( call termination message) from the calling party via the calling controller); and provide the indication of the termination of the call to the particular user equipment to end the call between the calling party user equipment and the particular user equipment[0082]-[0084] and Fig. 9-10, Application Server receives hang up message (call termination message) from the calling party via the calling controller and sends the hang up or (connection release) message to the called party via calling controller). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Lee ‘163 and Emmons ‘871 by incorporating the teaching of Yang ‘417 since such modification would provide a calling subscriber to learn or select a rate for calling the called subscriber before the call is connected, as suggested by  Yang ‘417([0010]).
Regarding claim 16, the combination of Lee ‘163, Emmons ‘871 and Yang ‘417 teaches all of the claim limitations above, Lee ‘163 further teaches, wherein the one or more instructions further cause the application server to: cancel the request for the transcoding information from the multiple user equipment, other than the particular user equipment, based on receiving the transcoding information from the particular user equipment([0054]- [0055] and Figs. 1, 4, application server 300 requesting transcoding information related to the  one of the called user equipment 20 and receiving a response, however the application server does not request transcoding information from other user equipment’s (e.g. UE 22 of Fig. 1), thus application server 300 sending the request to only one of the called UE (e.g. UE 20) maybe interpreted as canceling requests to other receiving party).
	Regarding claim 17, the combination of Lee ‘163, Emmons ‘871 and Yang ‘417 teaches all of the claim limitations above, Lee ‘163 further teaches, wherein the network is an Internet protocol multimedia subsystem([0037], [0042] and Fig. 1, first communication network may be referred to as a packet switched network or an IP network, which include the IP multimedia subsystem), and33PATENT Docket No. 20200333wherein the transcoding resource includes a media resource function of the Internet protocol multimedia subsystem network([0037], [0042] and Fig. 1, the transcoding server as part is part of the IP network, which include the IP multimedia subsystem).
Regarding claim 18, the combination of Lee ‘163, Emmons ‘871 and Yang ‘417 teaches all of the claim limitations above, Lee ‘163 further teaches, establish the call between the calling party user equipment and the particular user equipment, via a session initiation protocol; and provide audio for the call between the calling party user equipment and the particular user equipment, via a real time control protocol( [0051], [0089] and Fig. 4, the application server receiving transcoding and SIP information and using the information to establish connection using SIP protocol).  
Regarding claim 19, the combination of Lee ‘163, Emmons ‘871 and Yang ‘417 teaches all of the claim limitations above, Lee ‘163 further teaches, wherein the calling party user equipment is associated with additional transcoding information([0040], [0041] and Figs. 1, 4, the application server receiving  a calling party codec list, the information indicates the  list of codecs supported by the calling user equipment), and the one or more processors are further configured to: receive, from the calling party user equipment, the additional transcoding information with the call for the called party([0040], [0041] and Figs. 1, 4, the application server receiving  a calling party codec list, the information indicates the  list of codecs supported by the calling user equipment); and provide the additional transcoding information to the transcoding resource([0053], [0054] and Figs. 1, 4,  application server 300 forwarding the codec list to transcoding server 400).
Regarding claim 20, the combination of Lee ‘163, Emmons ‘871 and Yang ‘417 teaches all of the claim limitations above, Emmons ‘871 further teaches,, wherein the application server is associated with the calling party user equipment, and the one or more instructions further cause the application server to: prevent application servers associated with the multiple user equipment from assigning additional transcoding resources for handling the call([0018]-[0021], gateway 120 transmitting a request for transcoding information to multiple destination device associated with call targets 114 and providing transcoding service that is compatible with the called party, in order to avoid another transcoding resource assignment at another network).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474